IN THE COURT OF APPEALS OF IOWA

                                   No. 22-0760
                               Filed July 20, 2022


IN THE INTEREST OF L.T.,
Minor Child,

A.R., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, David F. Staudt,

Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.



      Andrew C. Abbott of Abbott Law Office, P.C., Waterloo, for appellant

mother.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General for appellee State.

      Tammy L. Banning of Waterloo Juvenile Public Defender’s Office, Waterloo,

attorney and guardian ad litem for minor child.



      Considered by Bower, C.J., and Schumacher and Ahlers, JJ.
                                         2


SCHUMACHER, Judge.

      A mother appeals the termination of her parental rights.         We find the

termination of the mother’s parental rights is supported by clear and convincing

evidence, termination is in the child’s best interests, and an exception to

termination should not be applied. We affirm the decision of the juvenile court.

      I.     Background Facts & Proceedings

      A.R. is the mother of L.T., who was born in 2021. At the time of the child’s

birth, the mother was involved in services with the Iowa Department of Human

Services (DHS) for an older child, C.R. The mother has a history of mental-health

and   substance-abuse      concerns.1        The   mother    tested   positive     for

methamphetamine at the time of L.T.’s birth. The child also tested positive for

methamphetamine.

      The child was removed from the mother’s custody on March 16 and placed

in the care of a maternal aunt. The mother did not have any visits with the child

after the removal until July. On July 16, the child was adjudicated to be in need of

assistance (CINA), under Iowa Code section 232.2(6)(n) and (o) (2021).

      In August, the mother reported that she had scabies, which is very

contagious. Her visits were put on hold until she could show the condition had

cleared. The mother did not request visitation during this time. She did not provide

timely information to social workers about her health. The dispositional order,



1 During the juvenile court services for C.R., the mother tested positive for
methamphetamine in March 2020. She had a substance-abuse evaluation in May.
The mother also had a history of using marijuana and alcohol. The mother had a
mental-health evaluation in May as well. She was diagnosed with an adjustment
disorder but did not follow through with treatment.
                                          3


dated October 26, noted the mother had not significantly participated in requested

services or random drug testing.

       On January 22, 2022, the State filed a petition for termination of the

mother’s parental rights. The mother resumed visitation in early March. In March

2022, DHS received information that the mother was treated for scabies on August

30, 2021. The mother did not provide this information to DHS at the time of

treatment, although she was expressly told that her failure to provide the

information was preventing her from participating in visitation. The mother did not

have visitation with the child from August 2021 to March 2022 because she did not

provide DHS with necessary information about her health.

       The termination hearing was held on March 31. Lindsay Brown, a social

worker with DHS, testified the mother did not obtain a substance-abuse evaluation

or receive any treatment during the course of the CINA proceedings. The mother

did not obtain a new mental-health evaluation. The mother was inconsistent in

participating in family-centered services. Brown testified the mother was evasive

with social workers and was “difficult to track in conversation.”

       On April 25, the juvenile court terminated the mother’s parental rights under

section 232.116(1)(e) and (h) (2022). The court stated:

              [The mother] has failed to participate in substance abuse and
       mental health treatment. She has elected not to participate in
       random drug testing. She has failed to maintain her sobriety to the
       court’s knowledge. She has failed to provide financially for the child
       in any significant way. She has failed to maintain any significant
       bond with the minor child. [The mother] has opted to fail to obtain
       simple medical documentation that would allow her to visit with her
       child. She was keenly aware of the necessity to do so. [The mother]
       has also failed to display the appropriate caretaking abilities.
                                          4


The court concluded the child could not be returned to the mother’s care, noting

she was unable to “provide the sober atmosphere necessary for raising a child.”

The court determined termination of the mother’s parental rights was in the child’s

best interests. The mother appeals the juvenile court’s decision.2

         II.    Standard of Review

         Our review of termination proceedings is de novo. In re A.B., 815 N.W.2d

764, 773 (Iowa 2012). The State must prove its allegations for termination by clear

and convincing evidence. In re C.B., 611 N.W.2d 489, 492 (Iowa 2000). “‘Clear

and convincing evidence’ means there are no serious or substantial doubts as to

the correctness [of] conclusions of law drawn from the evidence.” Id. Our primary

concern is the best interests of the child. In re J.S., 846 N.W.2d 36, 40 (Iowa

2014).

         III.   Discussion

         We follow a three-step analysis in reviewing the termination of a parent’s

rights. In re P.L., 778 N.W.2d 33, 39 (Iowa 2010). We first consider whether there

is a statutory ground for termination of the parent’s rights under section 232.116(1).

Id. Second, we look to whether termination of the parent’s rights is in the child’s

best interests. Id. (citing Iowa Code § 232.116(2)). Third, we consider whether

any of the exceptions to termination in section 232.116(3) should be applied. Id.

         A.     Sufficiency of the Evidence

         On the first issue, sufficiency of the evidence, “[w]e will uphold an order

terminating parental rights where there is clear and convincing evidence of the



2   The father’s parental rights were also terminated. He has not appealed.
                                         5


statutory grounds for termination.” In re T.S., 868 N.W.2d 425, 434 (Iowa Ct. App.

2015). “When the juvenile court orders termination of parental rights on more than

one statutory ground, we need only find grounds to terminate on one of the

sections to affirm.” Id. at 435. We consider the termination of the mother’s parental

rights under section 232.116(1)(h).3

       The mother disputes only the fourth element of section 232.116(1)(h). She

asserts that she was willing and able to take the child into her care at the time of

the termination. In re A.M., 843 N.W.2d 100, 111 (Iowa 2014) (noting we consider

whether a child can be returned to the parent’s care at the time of the termination

hearing).

       The mother has not addressed the issues that caused the child’s removal

from her custody. The mother did not have a new substance-abuse evaluation or

seek treatment for substance abuse, although she tested positive for

methamphetamine at the time of the child’s birth. She failed to obtain a new

mental-health evaluation. The mother was inconsistent in participating in family-

centered services. Additionally, the mother did not provide requested medical




3 Section 232.116(1)(h) provides for termination of parental rights when the court
finds:
               (1) The child is three years of age or younger.
               (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least six months of the last twelve months,
       or for the last six consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that the child
       cannot be returned to the custody of the child’s parents as provided
       in section 232.102 at the present time.
                                              6


information and as a result, did not have visitation for a lengthy period of time. We

conclude the statutory elements of section 232.116(1)(h) have been met.

       B.     Best Interests

       The mother claims termination of her parental rights is not in the child’s best

interests. She states that she is concerned about the well-being of the child. She

also states that she displayed good parenting skills during visitation.

       In considering the best interests of a child, we give “primary consideration

to the child’s safety, to the best placement for furthering the long-term nurturing

and growth of the child, and to the physical, mental, and emotional needs of the

child under section 232.116(2).” P.L., 778 N.W.2d at 41. “It is well-settled law that

we cannot deprive a child of permanency after the State has proved a ground for

termination under section 232.116(1) by hoping someday a parent will learn to be

a parent and be able to provide a stable home for the child.” Id.

       The juvenile court found the child required permanency.             The court

determined this could be met by termination of the mother’s rights and adoption.

Throughout the CINA proceedings the child was in the care of a maternal aunt,

who has expressed an interest in adopting the child. The mother did not take the

necessary steps to have the child returned to her custody. In fact, over much of

the case, she did not take the necessary steps to have visitation with the child.

The mother’s actions demonstrate an unwillingness to ensure the child has a place

of importance in the mother’s life. We find termination of the mother’s parental

rights to be in the child’s best interests.
                                           7


         C.     Exceptions

         The mother asserts the juvenile court should have elected not to terminate

her parental rights because termination would be detrimental to the child due to

the closeness of the parent-child relationship. See Iowa Code § 232.116(3)(c).

         The application of the factors in section 232.116(3) are permissive, not

mandatory. In re A.R., 932 N.W.2d 588, 591 (Iowa Ct. App. 2019). “The court has

discretion, based on the unique circumstances of each case and the best interests

of the child, whether to apply the factors in this section to save the parent-child

relationship.” In re D.S., 806 N.W.2d 458, 475 (Iowa Ct. App. 2011). The child’s

best interests remain our first consideration. In re A.S., 906 N.W.2d 467, 475 (Iowa

2018).

         The child was removed from the mother’s custody soon after birth because

both the mother and child tested positive for methamphetamine. The mother had

limited visitation because she did not provide DHS the necessary information about

her health status. The DHS worker testified she had not observed any bond

between the mother and child. We conclude the exception to termination urged by

the mother located in section 232.116(3) should not be applied in this case.

         We affirm the decision of the juvenile court.

         AFFIRMED.